Citation Nr: 0508847	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-25 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder, claimed as secondary to service-connected left 
shoulder separation.

2.  Entitlement to an effective date earlier than April 24, 
2003, for the grant of service connection for arthritis of 
the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active military service from August 1960 to 
November 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied service connection for a left wrist 
disorder and granted service connection for a right wrist 
disorder and established an effective date of April 24, 2003.

The issue of entitlement to an effective date earlier than 
April 24, 2003, for the grant of service connection for a 
right wrist disorder is addressed in the decision below, 
while the issue of entitlement to service connection for a 
left wrist disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue for 
an earlier effective date for the award of service connection 
for a right wrist disorder has been obtained by VA.

2.  The veteran's informal claim for service connection for 
arthritis of the right wrist was received on December 27, 
2002.  The formal claim for entitlement to service connection 
for a right wrist disorder was received by the RO on April 
24, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior of December 27, 
2002, for the award of service connection for a right wrist 
disorder have been met.  38 U.S.C.A. §§ 5103A, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.115(a), 3.400, 4.16 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In a June 2003 rating action, the RO granted service 
connection for a right wrist disorder and established April 
24, 2003 as the effective date for the benefit.  A timely 
notice of disagreement (NOD) to the effective date was 
received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

In any event, as described below, the RO has obtained both 
private and VA medical evidence in support of the veteran's 
claim.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

Factual Background

The veteran retired from the U.S. Air Force in November 1986, 
and submitted a claim for service connection in December 
1986.  He claimed that he had suffered from degenerative 
arthritis and pain in his joints since August 1966.  He did 
not specify the joints affected by arthritis and pain.

In a June 1987 rating action, the RO granted service 
connection for arthritis of the right elbow and lumbar spine, 
and left and right shoulder separation.  

A private physician diagnosed the veteran with radiocarpal 
arthritis of the right wrist in February 1997.

A February 2001 treatment note from Oaktree Medical Centre 
indicates a diagnosis of right carpal tunnel syndrome.  

A VA outpatient treatment note dated in February 2001 shows 
the veteran's complaints of right wrist problems which had 
worsened over the previous six or seven years, with tingling 
in the fingertips.  The assessment was arthritis.

A February 2002 VA outpatient treatment record indicates that 
the veteran had arthritis, primarily in his hands and wrists, 
which had worsened over the previous couple of years.

A July 2002 treatment record from the Hand Surgery Center 
shows a diagnosis of osteoarthritis of the right wrist.

The veteran submitted a claim for increased ratings, which 
was received on December 27, 2002.  He specifically stated 
that he was requesting an increase in his service connected 
disability compensation.  He alleged that his conditions had 
worsened and that he took stronger medication as a result.  
He also indicated that he could barely grip anything with his 
hands and that he had swelling in all of his fingers.  

An April 2003 rating decision addressed the evaluations of 
the veteran's service connected disabilities.

On April 24, 2003, VA received the veteran's formal request 
that his left and right wrist conditions be considered as 
secondary to his shoulder disability.  He indicated that he 
had expected the wrist disability to be addressed as a result 
of his December 2002 claim.  

Service connection for a right wrist disorder was granted in 
a rating action of June 2003, with an effective date of April 
24, 2003.  The veteran expressed his disagreement with the 
effective date in a July 2003 statement.  He argued that the 
effective date should be December 26, 2002, when he submitted 
what he referred to as his original claim.  



Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2004).  

The veteran essentially contends that his December 2002 
application included a claim of entitlement to service 
connection for disorders of the left and right wrists.  In 
this regard, the Board observes that a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 U.S.C. § 3.1(p) (2004).  Upon 
careful review of the veteran's December 2002 application, 
the Board concludes that the veteran did, in that 
communication, indicate an intent to seek benefits for his 
hands/wrists.  He formalized this intent on April 24, 2003, 
when he requested that service connection be considered as 
secondary to his shoulder disabilities.  Accordingly, under 
the law, the earliest possible effective date and the 
appropriate effective date in this case is December 27, 2002, 
the date of receipt of the veteran's informal claim for 
entitlement to service connection for a right wrist disorder.



ORDER

Entitlement to an effective date of December 27, 2002, for 
the grant of service connection for a right wrist disorder is 
allowed, subject to the law and regulations governing the 
criteria for award of monetary benefits.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to service 
connection for a left wrist disorder.

The veteran maintains that he has a left wrist condition 
secondary to his service-connected left shoulder disability.  
A February 1997 treatment report from Cannon Orthopedic 
Center reflects the veteran's report of a left wrist injury 
"several years" previously.  A December 2002 treatment 
record from Oaktree Medical Center indicates a diagnosis of 
typical osteoarthritis changes in the hands.  Although the 
medical evidence suggests that the veteran currently suffers 
from a left wrist disorder, he has not been afforded a VA 
examination to address his contention that the claimed 
disorder results from his service connected left shoulder 
disability.  

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of VCAA, to include notice 
that the veteran should submit any 
pertinent evidence regarding the left 
wrist in his possession. The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The veteran should be requested to 
provide the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which have 
treated him for his claimed left wrist 
disorder since his discharge from 
service.  After the veteran has signed 
the appropriate releases, those records 
which have not already been associated 
with the record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
his claimed left wrist disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folder and the 
examination results, the physician should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present disorder of 
the left wrist is etiologically related 
to the veteran's military service or is 
otherwise etiologically related to his 
service-connected left or right shoulder 
disability.  The rationale for any 
opinions expressed must be clearly set 
forth in the physician's report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


